                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R.F., through his parents R.F. and E.F., of       :
Coopersburg, PA,                                  :
                                                  :
                              Plaintiffs,         :          CIVIL ACTION NO. 18-1756
                                                  :
       v.                                         :
                                                  :
SOUTHERN LEHIGH SCHOOL                            :
DISTRICT,                                         :
                                                  :
                              Defendant.          :

                                 MEMORANDUM OPINION

Smith, J.                                                                          August 7, 2019

       This case arises under the Individuals with Disabilities Education Act (“IDEA”) and

represents years of back and forth between the minor plaintiff’s parents and the school district.

The plaintiffs argue the school district violated the IDEA by failing to provide the minor plaintiff

with a free and appropriate public education during his third, fourth, and fifth grade school years.

The plaintiffs presented their case to a due process hearing officer who upheld the school-prepared

individual education plans.

       The plaintiffs now move for judgment on the administrative record and argue that, if the

hearing officer applied the correct legal standard and properly understood their expert’s testimony,

then they would have prevailed below. The school district disagrees and contends that the court

should deny the plaintiffs’ motion because it fully complied with its obligations under the IDEA.

Ultimately, the court agrees with the hearing officer because the record reveals that the school

district provided the minor plaintiff with a free and appropriate public education during his years

of enrollment. As such, the court denies the motion for judgment on the administrative record,

including the request for reimbursement for an independent educational evaluation and
compensatory education, because the hearing officer did not err in either his legal or factual

analysis.

                                     I.       PROCEDURAL HISTORY 1

         In the summer of 2017, the minor plaintiff’s parents initiated the underlying administrative

action by requesting a due process hearing from the Pennsylvania Office of Dispute Resolution.

Admin. R., Ex. 11. 2 The case proceeded to a three-day hearing before Charles Jelley, Esq.

(“Hearing Officer”) in late 2017. Decision at 1. The parents argued that Southern Lehigh School

District (“District”) denied R.F. 3 a Free and Appropriate Public Education (“FAPE”) and violated

the Americans with Disabilities Act (“ADA”) and section 504 of the Rehabilitation Act during the

2014-2015 (third grade), 2015-2016 (fourth grade), 2016-2017 (fifth grade), and 2017-2018 (sixth

grade) school years. Decision at 2. After making extensive findings of fact, the Hearing Officer

found the District provided R.F. with a FAPE as to each challenged individualized education

program (“IEP”) and accordingly denied the parents’ requested relief, namely reimbursement for

an independent educational evaluation (“IEE”) and compensatory education. See generally

Decision at 20–26. After receiving the Hearing Officer’s order, R.F., through his parents, filed the

instant action on April 26, 2018, asserting causes of action under the IDEA, the Rehabilitation Act,

the ADA (collectively, the “Acts”) and the Acts’ respective state analogues. Compl. at 1.



1
  The court agrees with the Hearing Officer’s categorization of the parties in this case, namely that R.F.’s parents “are
clearly loving and devoted advocates for [R.F.] who know [him] and [hi]s challenges very well and have taken a very
active role in [hi]s educational programming throughout [hi]s lifetime.” Admin. R., Ex. 2 (“Decision”) at 17. The
court also agrees that the “District personnel presented as knowledgeable and experienced professionals dedicated to
their fields.” Id. The court also notes that while this opinion frequently references the minor plaintiff’s “average” or
“on-grade level” abilities, he appears to be a very bright student in the area of mathematics.
2
  The record does not contain the exact date the parents filed their due process complaint; however, the record contains
a letter from their counsel to the District dated June 23, 2017, informing the District of their decision to appeal. Admin.
R., Ex. 11 at 1.
3
  Per Rule 5.2 of the Federal Rules of Civil Procedure, the court refers to the plaintiff by his initials throughout the
opinion and redacts any references to his actual name in the record by including his initials in brackets. The court
recognizes that the plaintiff’s father has the same initials, but all references to R.F. in this opinion refer to the minor
plaintiff.

                                                            2
           On September 28, 2018, the plaintiffs moved for judgment on the administrative record

and voluntarily withdrew their claims under section 504 of the Rehabilitation Act and the ADA.

See Pl’s Mot. for J. on the Admin. R. at 1 n.2 (“The Parents voluntarily withdraw their claims

asserted under Section 504 of the Rehabilitation Act and the Americans with Disabilities Act as

the same relief requested under those two laws is available to the Family’s claims under IDEA and

Chapter 14.”), Doc. No. 9. 4 The defendant filed a response in opposition to the motion on October

31, 2018, Doc. No. 10, and the plaintiffs filed a reply brief on November 14, 2018. Doc. No. 11.

On December 4, 2018, the court heard oral argument on the motion. Doc. No. 12.

           The motion is ripe for disposition.

                                             II.      DISCUSSION

      A.        Standard of Review – Motions for Judgment on the Administrative Record

           “When a federal district court reviews state administrative proceedings, it ‘(i) shall receive

the records of the administrative proceedings; (ii) shall hear additional evidence at the request of

a party; and (iii) basing its decision on the preponderance of the evidence, shall grant such relief

as the court determines is appropriate.’” Colonial Sch. Dist. v. G.K. by & through his parents A.K.

and S.K., 763 F. App’x 192, 196 (3d Cir. 2019) (quoting 20 U.S.C. § 1415(i)(2)(C)). In an IDEA

case, “the District Court applies a modified version of de novo review and is required to give due

weight to the factual findings of the ALJ.” L.E. v. Ramsey Bd. of Educ., 435 F.3d 384, 389 (3d Cir.

2006). Under the modified de novo standard,

           “[f]actual findings from the administrative proceedings are to be considered prima
           facie correct. ‘If a reviewing court fails to adhere to them, it is obliged to explain
           why. The court is not, however, to substitute its own notions of sound educational
           policy for those of local school authorities.’” S.H. v. State–Operated Sch. Dist. of
           Newark, 336 F.3d 260, 270 (3d Cir. 2003) (quoting MM v. Sch. Dist. of Greenville

4
  The court does not discuss the District’s compliance with the ADA or Rehabilitation Act because the plaintiffs
dropped these claims. As such, factual information related to the District’s 504 Plan is only included to the extent it
provides context for the plaintiffs’ IDEA claim.

                                                          3
       Cnty., 303 F.3d 523, 531 (4th Cir. 2002)). “Within the confines of these standards,
       a district court is authorized to make findings based on the preponderance of the
       evidence and grant the relief it deems appropriate.” D.S.[ v. Bayonne Bd. of Educ.,
       602 F.3d 553, 564 (3d Cir. 2010) (citations omitted); see also Shore Reg’l High
       Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 199 (3d Cir. 2004) (describing a district
       court’s burden as “unusual” in that it must make its own findings by a
       preponderance of the evidence, but nevertheless afford “due weight” to the
       administrative officer’s determinations).

Ridley Sch. Dist. v. M.R., 680 F.3d 260, 268 (3d Cir. 2012).

       On the other hand, “the due weight to be afforded to the administrative proceedings is not

implicated with respect to issues of law, such as the proper interpretation of the [IDEA] and its

requirements; that is, the district court owes no deference to conclusions of law drawn by a state

or local educational agency.” In re Educ. Assignment of Joseph R., 318 F. App’x 113, 118 (3d Cir.

2009) (alteration in original) (citations and internal quotation marks omitted). However, “[a]

District Court must accept the state agency’s credibility determinations unless the non-testimonial,

extrinsic evidence in the record would justify a contrary conclusion. In this context the word justify

demands essentially the same standard of review given to a trial court’s findings of fact by a federal

appellate court.” Shore Reg’l High Sch. Bd. of Educ. v. P.S. ex rel. P.S., 381 F.3d 194, 199 (3d Cir.

2004) (quotation marks and citations omitted).

       “[T]he party challenging the administrative decision bears the burden of persuasion before

the district court as to each claim challenged.” Ridley Sch. Dist., 680 F.3d at 270 (footnote and

citations omitted). Here, the plaintiffs “bear[] the burden of persuasion in the case at bar[,]” Jack

J. through Jennifer S. v. Coatesville Area Sch. Dist., Civ. A. No. 17-cv-3793, 2018 WL 3397552,

at *7 (E.D. Pa. July 12, 2018), and “to prevail on the IDEA claim, the [plaintiffs] must to [sic]

demonstrate that the District did not provide a FAPE.” J.G. v. New Hope-Solebury Sch. Dist., 323

F. Supp. 3d 716, 724 (E.D. Pa. 2018). Whether the District provided a FAPE is “subject to clear

error review as a question of fact.” Id. (alterations omitted) (citation and quotation marks omitted).

                                                  4
“Finally, ‘claims for compensatory education and tuition reimbursement are subject to plenary

review as conclusions of law.’” Id. (citation omitted).

                                            B.       Factual History 5

         The plaintiffs appeal from the Hearing Officer’s denial of their claims under the IDEA.

The court will describe the material facts delineated by academic year and conclude by discussing

the Hearing Officer’s decision. 6 Except as otherwise noted, the court adopted all factual findings

by the Hearing Officer. 7 N.M. ex rel. W.M. v. Cent. Bucks Sch. Dist., 992 F. Supp. 2d 452, 455 n.1

(E.D. Pa. 2014).

                             1.        2013-2014: R.F.’s Second-Grade Year 8

         During the 2012-2013 school year, R.F. attended Colts Neck Township School (“Colts

Neck”) in New Jersey. S-6 at 1; Decision at ¶ 1. Colts Neck provided R.F. with special education

services through an IEP. P-3 at 1; Decision at ¶ 2. According to the Colts Neck “Educational

Assessment” (“EA”) dated January 3, 2013, presumably administered during R.F.’s first-grade

year, Colts Neck administered several tests to analyze his intellectual abilities, including the

Woodcock-Johnson III Tests of Achievement (“WJ-III”). S-6 at 3–9; S-7 at 5. The WJ-III test

analyzed R.F.’s reading, math, written language, and oral language skills and he scored in the


5
  The parties provided duplicate exhibits to the Hearing Officer during their administrative proceeding. Generally, the
Hearing Officer referenced only one of the duplicate exhibits. See, e.g., Admin. R., Ex. 7 at 38. The court will do the
same. The court also references the District’s and plaintiffs’ exhibits according to the exhibit number as presented to
the Hearing Officer (e.g., P-11). The District’s exhibits (“S”) are in the administrative record as Exhibit 9. The
plaintiffs’ exhibits (“P”) are in the Administrative Record as Exhibit 10.
6
  Prior to R.F.’s transfer to Colt’s Neck in New Jersey, he attended Avonworth Elementary School in Pittsburgh,
Pennsylvania for kindergarten. S-4 at 1. During that time, R.F. obtained “final” year-end grades consisting of straight
A.’s in K-Language Arts (100%), Mathematics (98%), Art (100%), Computer (96%), Music (94%), and Physical
Education (96%). Id.
7
  The court also independently reviewed the record and made “its own findings by a preponderance of the evidence”
while also “afford[ing] due weight to the factual findings of the hearing officer.” Munir v. Pottsville Area Sch. Dist.,
723 F.3d 423, 430 (3d Cir. 2013) (citing L.E., 435 F.3d at 389). As such, the court cites to both the Hearing Officer’s
factual findings when applicable and also provides additional discussion from its own review of the record.
8
  The record also includes R.F.’s second-grade “progress report” dated 2013-2014. S-8 at 1. During the fourth quarter
of R.F.’s second-grade year he earned threes or higher; a score of three correlates to an “accomplished” rating in all
subjects (literacy, mathematics, science, social studies). Id.

                                                           5
“average” range for the majority of tested areas—he obtained a few “low average” scores in areas

related to reading and several “high average” or superior scores in areas related to math. S-6 at 8,

9.

         Colts Neck also conducted a psychological examination of R.F. on January 8, 2013 and

January 11, 2013. S-7 at 1. The psychological evaluator administered the Wechsler Intelligence

Scale for Children, Fourth Edition (“WISC-IV”). Id. On balance, R.F. obtained average results on

the WISC-IV in all areas but verbal comprehension. S-7 at 5 (scoring “low average” in verbal

comprehension, “average” in perceptual reasoning, “average” in working memory, “average” in

processing speed, and obtaining average “Full Scale IQ” score of 98). According to the evaluator,

R.F.’s WISC-IV results indicated “slight weaknesses . . . in word knowledge and common sense

social judgment[,]” but noted that “[a]ll other areas were within the average range.” Id. Based on

these results, Colts Neck developed R.F.’s January 2014 IEP. Hearing at 115–16 (confirming that

S-6 and S-7 are part of same evaluation). This IEP included eight goals (four in area of speech and

language, three in area of motor skills, and one in area of daily living skills) and school-provided

speech and occupational therapy, each for one hour a week. P-3 at 12–13; Decision at ¶ 3.

                                2.       2014-2015: R.F.’s Third-Grade Year

         After completing his second-grade year in New Jersey, R.F.’s parents moved to the District

at the beginning of his third-grade year. P-4 at 1 (registering R.F. at Southern Lehigh School

District on August 15, 2014). 9 To accommodate R.F.’s needs, the District initially provided him



9
  The court notes that the Hearing Officer states that R.F. moved to the District in January 2014, Decision at ¶ 1;
however, this appears to be an error because, if true, R.F. would have moved during his second-grade year and required
services from the District during that time. Id. at ¶ 7 (describing R.F. as starting his third-grade year in the District).
The court does not adopt this factual finding because the non-testimonial record evidence indicates that R.F. enrolled
in the District in August 2014. P-4 at 1; see S.H. v. State-Operated Sch. Dist. of City of Newark, 336 F.3d 260, 270
(3d Cir. 2003) (“A federal district court reviewing the administrative fact finder in the first instance is similarly
required to defer to the [administrative law judge’s] factual findings unless it can point to contrary nontestimonial
extrinsic evidence on the record.” (footnote omitted)).

                                                            6
with the services required under his out-of-state IEP. S-10 at 1; Hearing at 53; 10 Decision at ¶ 7.

Per IDEA requirements, the District sought permission to evaluate (“PTE”) R.F. in order to prepare

his new IEP on September 11, 2014. S-9 at 1. R.F.’s mother consented on the same day for the

initial evaluation. Id. at 2. The PTE allowed the District to test R.F.’s present levels of functioning

and determine his educational needs. Id. at 1; Decision at ¶ 7.

        On November 10, 2014, the District issued its first “Evaluation Report” (“ER”). S-10. This

ER included input from R.F.’s teachers, parents, an evaluation from the school psychologist, and

the results of several school-administered standardized tests and assessments. Id. On balance, R.F.

obtained average scores in reading and writing and above-average scores in math. See, e.g., id. at

3–4 (describing R.F.’s WIAT-III scores as generally in the “average” range for all areas aside from

“early reading skills” (below average), mathematics (above average), and numerical operations

(very superior)); Decision at ¶¶ 8–10 (describing the November 2014 ER results as indicating “no

significant academic achievement concerns”). The ER also indicated that R.F. required assistance

for speech and language and occupational therapy. S-10 at 21–23; Decision at ¶¶ 20–21.

        The District made several findings based on the November 2014 ER, namely that: (1) R.F.

“demonstrate[d] Average intellectual functioning and academic achievement and [did] not require

special education supports to meet his needs[,]” S-10 at 4 (emphasis omitted); (2) R.F. qualified

for “speech-language therapy services to improve thought organization for narrative language

skills and improve pragmatic and prosodic aspects of speech to increase speech intelligibility

during conversational exchanges[,]” id. at 8 (emphasis omitted); (3) R.F.’s vision, while impaired

slightly, did not qualify for vision services, id. at 9; (4) R.F. has an “Auditory Processing


10
   The hearing appears in the Administrative Record in three volumes. Volume I includes pages 1–238. Admin. R.,
Ex. 7. Volume II covers pages 241–486. Admin. R., Ex. 6. Volume III spans pages 489–662. Admin. R., Ex. 5. The
hearing transcript is consecutively paginated across the three volumes. As such, the court refers to the hearing
transcripts collectively as “Hearing” throughout the opinion.

                                                       7
Disorder[,]” id. at 13 (emphasis omitted); (5) R.F. did not require school-supplied physical therapy,

id. at 14; (6) and R.F. would “benefit from continued Occupational Therapy[,]” id. at 19; see also

Decision at ¶¶ 16–21.

         Based on the November 2014 ER, the District prepared an IEP dated December 8, 2014

(“December 2014 IEP”). 11 The December 2014 IEP included the modifications and Specially

Designed Instruction (“SDI”) listed below. The District planned for all of the modifications and

SDIs below to run from December 10, 2014 to December 8, 2015. The modifications and SDI

provided in the December 2014 IEP were as follows: 12

          Modifications and SDI              Location                                         Frequency
 Multi-sensory techniques for improved speech classroom                            lXweek-30 mins. with the
 speech intelligibility, Visualizing and                                           exception of building/district
 Verbalizing strategies for improved                                               programs and/or absence.
 thought organization                                                              Therapy will begin the third
                                                                                   week of school and end two
                                                                                   weeks prior to the last day of
                                                                                   school.
 Earobics Program                                      home                        Per[] program specifications
 An assistive listening device such as                 classroom                   daily
 classroom sound field is recommended to
 improve classroom signal to noise ratio
 and assist [R.F.]’s performance in
 background noise.
 Use of visual cues and examples [to] assist           classroom                   daily
 [R.F.’s]    understanding      of    verbal
 messages.
 [R.F.] may need tests presented in a quiet            classroom                   as needed
 area without distractions. He may require
 extra time to process oral directions.
 In group instruction [R.F.] should be                 classroom                   daily
 seated away from noise sources and visual
 distractions.

11
   The copy of this IEP in the record is labeled “Draft Version” and the document is dated May 2013 but noted as
being last saved on December 8, 2014 at 8:09 p.m. See S-11 at 2; P-11 at 3. The Hearing Officer refers to this IEP as
the “12/9/2014 IEP” and confirmed that the District provided services to R.F. pursuant to this IEP beginning in his
third-grade year and “carried [it] into the 4th grade[.]” Hearing at 203, 504.
12
   The court copied this table verbatim from the IEP as to the first two columns. Because the columns titled “projected
beginning date” and “anticipated duration” were the same for all categories, the court did not include said columns in
the table.

                                                          8
 If [R.F.] requests repetition he should first        classroom                    daily
 repeat what he has heard allowing
 teachers and staff to complete the message
 rather than repeat in entirety.
 [R.F.] may benefit form [sic] use of                 classroom                    as needed
 metacognitive devices to assist his
 memory trace. Techniques such as [the]
 use of mnemonic devices, putting
 information to a rap beat or music, pairing
 each item in a list of information to a
 raised finger are examples of devices that
 may cue memory.
 Frequent movement breaks embedded in                 classroom                    daily
 classroom routine throughout the day.
 Opportunities to manipulate items and
 materials on a regular basis during [sic][.]
 Assess need for reduction in writing                 classroom                    daily
 requirements due to fatigue or if work;
 Develop clear expectations of written
 work including legibility and spacing;
 Develop a positive reinforcement
 program to encourage the student to be
 motivated to complete written work with
 the expectation of legibility and proper
 spacing[.]
 Copy notes written by another student                classroom                    daily
 who is a good note-taker to reduce the
 amount of writing the student is
 completing in a typical school day;
 Provide an upper visual boundary
 (drawing a line) on papers that have one
 line only for answers to help him remain
 within the boundaries for writing[.]
 Monitor [R.F.’s] ability to keep pace with           classroom                    monthly
 written work and assess need for
 technology if a deficit is noted[.]

S-11 at 18–19; 13 Decision at ¶¶ 22–26.



13
   During R.F.’s third-grade year, he received “regular” education reading interventions through the District’s Tier 2
Response to Intervention (“RtII”) instruction and participated in the Sonday program to assist with his “decoding
skills.” Hearing at 548–49. The District also provided R.F. with a license to use an “Earobics” program at home per
his IEP’s SDI; however, according to District employees, R.F. did not continuously use the program. See, e.g., S-16
(“[R.F.] did not use Earobics at home”); Hearing at 512–13 (“He was [using the Earobics program] in the beginning.
And then the compliance dropped off, and he stopped using the program.”).

                                                          9
         The December 2014 IEP noted that R.F. “read[] on grade level” and “demonstrate[d] strong

academic proficiency, performing in the average range across reading, math, and writing tasks.”

S-11 at 7. The December 2014 IEP also included two “measurable” annual goals: (1) [R.F.] “will

produce grade level language, demonstrating competency in form, content, and use in the 4/5

opportunities over three consecutive sessions[;]” and (2) “[R.F.] will demonstrate the ability to

motor plan and organize himself so that he completes presented assignments in the time frame

expected (equal with his peers) 3 out of 4 times across 6 data collection points.” Id. at 16; see

Decision at ¶ 23 (noting reduction from eight goals in Colts Neck IEP to two goals). R.F.’s IEP

further included five “short term objectives” related to his speech abilities and incorporated the

SDIs previously identified in the IEP. 14 S-11 at 16–19. The IEP called for R.F. to spend 99% of

the day in the “regular” classroom. Id. at 23.

         During R.F.’s third-grade year, the District tracked his progress and conducted several

progress check-ins. S-15. In January 2015, during the first IEP progress interval, the District’s

speech language pathologist, Linda Milliman (“Milliman”), noted R.F. made “satisfactory

progress” towards his speech and language goals. Id. at 1; Hearing at 513. In April 2015, during

the second progress interval, Milliman noted that R.F. “demonstrated 80% accuracy for accurately

imitating the clinician’s model for word stress within sentences and 70% accuracy for chunking of




14
   The first three short-term objectives (also referred to as “benchmarks” in the IEP)—related to R.F.’s expressive
language annual goal—called for him to: (1) “[d]uring auditory feedback activities, . . . produce a more deliberate,
exaggerated oral-motor response pattern with 90% accuracy over three consecutive sessions[;]” (2) “demonstrate the
ability to modify prosodic elements of speech (i.e., rhythm, vocal loudness, syllable and word stress, etc.) to vary the
meaning of sentences with 90% accuracy over three consecutive sessions[;]” and (3) “[u]sing Visualizing and
Verbalizing Program strategies, . . . produce an oral narrative (including the characters, setting, goals, problem, and
solution) using appropriate temporal language and varied transition words in 4 out of 5 opportunities over three
consecutive sessions.” S-11 at 16. The last two short-term objectives, related to R.F.’s motor planning, written work,
and organizational skills, aimed for him to demonstrate the ability to: “compelte [sic] written work as presented in
legible writing within the expected time fram [sic] set forth by the teaching staff[]” and “attend to instruction and
completion [sic] of tasks when afforded the opportunity to change positions while seated, movement breaks built into
his school day, and with verbal cues as needed.” Id. at 17.

                                                          10
words within phrases using appropriate breath support for fluent speech” but further noted that

when the District tested R.F. without a model, he had some difficulty sequencing syllables and

organizing thoughts. Id. at 1. Milliman also noted that R.F. “appear[ed] to enjoy working in a small

group setting with one other peer.” Id. During the third progress interval in June 2015, R.F.

continued to show improvement and exhibited “90% accuracy for correctly imitating the

clinician’s model for prosody activities in the following areas: speech rate, volume, word stress.”

Id. at 2. Milliman also noted that R.F. sometimes requires cues, but that he “demonstrated the

ability to correctly sequence 7/7 story frames and described the basic elements of the story.” Id.

       At the conclusion of R.F.’s third-grade year in the spring of 2015, the District obtained

several additional data points on his progress, namely his Pennsylvania System of School

Assessment (“PSSA”) scores and year-end grades. On his Spring 2015 PSSAs, R.F. scored

“proficient” in English/Language Arts and “advanced” in Mathematics. S-13 at 1. R.F. also

obtained passing grades in all his third-grade classes. S-14 at 2 (obtaining B+ in Reading, “S” for

satisfactory in Writing/Communication and Science, A- in Math, and “N” for needs improvement

in Handwriting).

                     3.      2015-2016: R.F.’s Fourth-Grade School Year

       During R.F.’s fourth-grade year, the District viewed his progress positively because he was

“mastering” his IEP goals; however, his parents became dissatisfied with his progress and the

District’s special education services. See Hearing at 70 (describing R.F. at end of his third-grade

year as “still having issues” with reading). To determine whether R.F. qualified for additional

services under his IEP, R.F.’s parents hired a private evaluator to conduct several assessments of

him. Decision at ¶ 27; Hearing at 66–68.




                                                11
                                            a.     The Private Evaluation

         The parents hired Dr. Kimberly Flounders to assess R.F.’s abilities using the Woodcock

Reading Mastery Test-III in October 2015. P-14; Decision at ¶ 27. Dr. Flounders determined that

R.F.’s

         high scores on the WRMT-III, while nearly two grades below his current grade
         level, involved the two areas of Word Identification and Oral Reading Fluency and
         fell in the Below Average range. Every other subtest fell within the Well Below
         Average range, with his two lowest scores in the areas of Listening Comprehension
         and Passage Comprehension.

P-14 at 1; see Decision at ¶¶ 28–29 (finding that Dr. Flounders’ report indicated that R.F.

performed “two grades below the then current grade level” in reading). Dr. Flounders

recommended another evaluation (from a speech language pathologist) and “language processing

support services to build his receptive and expressive skill acquisition.” P-14 at 1–2. R.F.’s mother

admitted that she believed some of Dr. Flounders’ results were inaccurate, namely that they were

“a little low.” Hearing at 73; see also id. at 163 (describing Dr. Flounders’ results as lower than

R.F.’s actual performance abilities).

                                       b.        The District’s Reevaluation

         In advance of R.F.’s third-grade IEP’s expiration in December 2015, the District sought

the parents’ consent to reevaluate him on November 16, 2015. S-17. While the District did not

successfully obtain the parents’ consent prior to the reevaluation, id. at 3, the District nevertheless

reevaluated R.F. prior to his third-grade IEP’s expiration. 15 During the reevaluation process, the


15
   The record includes a “contact log” prepared by District’s speech/language pathologist, Carol Macomb
(“Macomb”), wherein she tracked her attempts to contact the parents and obtain their permission to reevaluate R.F.
See S-18 (noting that she attempted to contact the parents on November 13, 2015; November 16, 2015; November 25,
2015; December 7, 2015; and December 11, 2015); Hearing at 167, 207–08 (testifying about preparation of log).
R.F.’s mother testified that she never received any messages or notice of the RE. See, e.g., Hearing at 127 (“A. They
did not reach out to me. That letter was inaccurate in the report.”). It appears that the District conducted the RE without
permission from the parents and, upon receiving the evaluation report, the parents declined their consent and provided
the District with their private evaluation materials. Hearing at 212 (describing parents as sending District their private
evaluation materials after sending RE home). Compare P-15 at 2 (declining consent to 2015 RE on December 5,

                                                           12
District reviewed R.F.’s records and his teacher’s impressions of his abilities. S-19; see Hearing

at 518 (describing review progress as looking at R.F.’s “data, his progress monitoring in the speech

room” and discussion with his teachers). The District initially limited the reevaluation to a records

review because the District comprehensively tested R.F. a year prior and intermediately tested him

throughout the year which “showed his language skills to be in the average range.” Hearing at 518.

In addition, “[R.F.] was achieving 90 percent accuracy in the objectives that [the District was]

instructing him on. And he continued to demonstrate that accuracy level.” Id.

         The school issued a final RE on December 4, 2015 (“December 2015 RE”). S-19 at 2. 16 In

the December 2015 RE, the District found that R.F. “demonstrat[ed] satisfactory progress within

the classroom setting” and “mastered all of his speech and language goals.” Id. at 5. 17 Due to R.F.’s

progress, the District concluded that he “no longer qualifie[d] for school based speech and

language support services.” Id. The District further concluded that R.F. remained eligible for

“classroom accommodations to address” his APD through a “504 Service Agreement” but that he




2015), with S-19 at 1 (sending parents results of 2015 RE on December 4, 2015). The parents also sent a letter to
Macomb on December 7, 2015, indicating that the District should not test R.F. again because private service providers
recently evaluated his speech and occupational therapy (“OT”) needs. S-20. The Hearing Officer found the District
violated the IDEA’s procedural requirement to give notice to the parents prior to conducting the December 2015 RE;
however, he found that it did not rise to “the level of an actionable substantive or procedural violation” because the
error was harmless. Decision at 21–22. Neither party seeks review of the Hearing Officer’s decision on this point. As
such, the court does not discuss whether it was proper.
16
   The Hearing Officer erroneously refers to this report as the “District’s Second IEP – December 2015[.]” Decision
at 6. The Hearing Officer cites to, and discusses the substance of, the December 2014 IEP. See id. at ¶ 34 (referencing,
inter alia, December 2014 IEP at exhibit P-11). The District did not prepare a December 2015 IEP. See P-3 (January
2014 Colt’s Neck IEP); P-11/S-11 (December 2014 District IEP); S-29 (December 2016 District IEP); S-33 (February
2017 revisions to December 2016 District IEP). However, this error is harmless because the Hearing Officer correctly
analyzed the December 2014 IEP, P-11/S-11, as to R.F.’s third-grade year and does not discuss a “December 2015”
IEP in his analysis. Decision at 22 (referencing December 2015 RE, not December 2015 IEP). To the extent the
Hearing Officer references in a fourth grade IEP, it is the court’s understanding that he is referring to the third grade
IEP’s continuation into R.F.’s fourth grade year. See Decision at 23 (“In short, the 4th-grade IEP was reasonably
calculated to enable the Student to achieve passing marks and advance from grade to grade.”).
17
   On December 4, 2015, the District, through Macomb, mailed the parents a copy of R.F.’s reevaluation report which
concluded that he no longer qualified for “school based speech and language services” but that he did qualify for a
504 Plan to accommodate his APD. S-19 at 1.

                                                          13
no longer required SDI. Id.; Decision at ¶ 35. 18 The parents disagreed with the District’s

determination that R.F. no longer qualified for SDI and did not believe that a 504 plan would

sufficiently address his learning disabilities. S-19 at 13; Decision at ¶ 37. As a result, the parents

returned the “Notice of Recommended Educational Placement/Prior Written Notice

(NOREP/PWN)” (“NOREP”) to the District on December 11, 2015, and designated their

disapproval of the District’s decision to exit R.F. from SDI. S-19 at 13; Decision at ¶ 37. On

December 10, 2015, the parents also requested the District conduct a comprehensive evaluation of

R.F. and indicated their desire to mediate the dispute. S-19 at 13. 19

         On December 20, 2015, the parents informed the District via e-mail that they withdrew

their request for mediation because they agreed with the District’s compromise to continue

providing R.F. services under his third-grade IEP until a reevaluation was completed. S-21 at 1;

Hearing at 558–59 (describing District’s decision to continue providing services under R.F.’s

earlier IEP until reevaluation completed). 20 In the same e-mail, the parents provided the District

with private reports regarding R.F.’s abilities and informed the District that he received private

speech and OT services outside of those provided by the District. Id. at 1–15. 21 Prior to the parents’


18
   Although not specifically identified by the parties or the record, it appears that an IEP “[p]rovides individualized
special education and related services to meet a child’s unique needs,” whereas a 504 plan “[p]rovides services and
changes to the learning environment to enable students to learn alongside their peers.” The Difference Between IEPs
and 504 Plans, UNDERSTOOD, https://www.understood.org/en/school-learning/special-services/504-plan/the-
difference-between-ieps-and-504-plans (last visited July 31, 2019) (emphasis omitted).
19
   On December 7, 2015, the parents wrote to Macomb stating that they received their requested RE but that R.F. was
recently tested and was also receiving private speech and OT services. S-20 at 1. The parents stated that because R.F.
was recently tested, he should not be retested so frequently per the advice of their private evaluator. Id.
20
   While implementing the third-grade IEP into R.F.’s fourth-grade year, the District continued to review R.F.’s
progress towards his IEP goals into his fourth-grade year because the District extended his third-grade IEP during the
reevaluation process. In January and April 2016, R.F. met all of his speech goals. S-24 at 2 (noting R.F. displayed
“[c]ontinued mastery of all goals and objectives” in April 2016). R.F.’s OT IEP progress reports also indicated that
he generally paid attention in class, even though he may have appeared to be not paying attention, and he changed
position frequently. S-24 at 5.
21
   The parents attached several private reports to their December 20, 2015 e-mail to the District. The first report
attached was a February 29, 2012 “Functional Vision Evaluation” prepared by Dr. Robert W. Prazer. See S-21 at 2–3
(stating that, inter alia: (1) R.F.’s uncorrected vision is 20/25 in his right eye and 20/20 in his left eye and that he
“struggl[ed] in the areas of visual efficiency and visual processing skills[;]” (2) R.F.’s “visual deficiencies are
definitely contributing to his difficulties tracking/keeping [sic] her place while reading[;]” and (3) R.F. exhibited

                                                          14
December 20, 2015 notice, the District did not know that R.F. underwent private speech and

language evaluations or received private therapies. Hearing at 210.

         On January 4, 2016, the District sought the parents’ permission to reevaluate R.F., and the

parents consented on January 11, 2016. S-22 at 1, 3. On March 11, 2016, the District provided the

parents with the RR (“March 2016 RR”). S-23 at 10; Decision at ¶ 38. The March 2016 RR

included a review of R.F.’s testing history, 22 academic progress, and a summary of recent

observation results by his teachers, the school psychologist, occupational therapist, and guidance

counselor. 23 S-23 at 11–44. The March 2016 RR also included the results of various tests and




“Exophoria, Accommodative Insufficiency, and Ocularmotor Syndrome[;]” and (4) R.F. would benefit from
“optometric vision therapy” to assist with his visual processing skills). The second report, a “Developmental
Optometry Examination” prepared by Dr. Errol Rummel on October 29, 2013, also addressed R.F.’s vision. S-21 at
4. Dr. Rummel found that certain difficulties with R.F.’s vision impaired his ability to read and process visually. Id.
The parents also included a private OT evaluation, see id. at 5–7 (finding that, inter alia, R.F. displayed difficulty with
“handwriting, VMI, manual dexterity, B UE/core strength”), and a “Pediatric Speech and Language Evaluation”
prepared by Valley Family Therapeutics on September 29, 2015. Id. at 8–13 (finding that, inter alia, R.F.
“demonstrates moderately to severely delayed auditory processing skills characterized by difficulty retaining simple
sequences of auditory information and manipulating simple sequences of auditory information with numbers and/or
words as well as difficulty retaining details in sentences of increasing length and grammatical complexity. Speech,
voice and fluency skills appear within normal limits at this time. Social/pragmatic skills are characterized by a shy
and well-behaved personality with age-appropriate attention and activity levels[]” (emphasis omitted)). Lastly, the
parents included a report prepared by Dr. Flounders on October 16, 2015. Id. at 14. The parents hired Dr. Flounders
to privately administer the Woodcock Reading Mastery Test-III for the purpose of determining eligibility for Wilson
Reading instruction. Id. As described above, Dr. Flounders found R.F. below average in several areas related to his
writing and reading abilities and determined that he has a “strong need for an SLP evaluation and language processing
supportive services[.]” Id. at 15.
22
   The March 2016 RR also included a review of R.F.’s 2012 and 2013 vision tests and noted that the District lacked
current eye examinations. S-23 at 30–32. Based on the discussion included in the March 2016 RR, the District
determined that R.F. did not appear to have vision problems as based on its review of the 2012 and 2013 reports, its
January 2016 classroom observation, and R.F.’s results on the Pennsylvania Framework for Functional Vision and
Learning Media Assessment. Id. at 30–32. On balance, the District determined that R.F. is “able to visually access all
of his educational materials” and does not require SDI or qualify as “a student with a visual impairment.” Id. at 32.
23
   Of note are the results of the school psychologist’s observations using the Behavior Observation of Students in
Schools (“BOSS”) methodology. The school psychologist observed R.F. on February 8, 9, and 17, 2016. S-23 at 19.
On February 8, 2016, the psychologist observed R.F. during his “English Language Arts” instruction and determined
that he “was engaged for 74% of the intervals, while his peers were engaged for 66% of the intervals.” Id. at 20. She
noted that “[R.F.] exhibited higher levels of engagement and lower levels of off-task behavior than his peers.” Id. She
also noted that R.F. required verbal prompts to “look awake” towards the end of instruction, but that he “followed all
whole class directions, even when the teacher did not provide an individual or verbal cue.” Id.
          On February 9, 2016, the psychologist observed R.F. during math instruction. Id. During math, R.F. “was
engaged for 92% of the intervals, while his peers were engaged for 75% of the intervals” and he “exhibited higher
levels of engagement and lower levels of off-task behaviors than his peers.” Id. The psychologist noted that R.F.
appeared “focused throughout the observation.” Id.

                                                           15
evaluations, such as the WISC-V (administered on February 24, 2016), WIAT-III, 24 BASC-2

(completed in February 2016), and the Social Skills Improvement System (“SSIS”) (also

completed in February 2016). Id. at 25, 29, 30.

         On the WISC-V, R.F. obtained average or better scores aside from “working memory” in

which he obtained a below average score. Id. at 25. On the WIAT-III, R.F. obtained average or

better scores on all areas tested, including areas related to reading. Id. at 27. On the BASC-2, a

behavioral assessment, R.F.’s parents, his English Language Arts/Social Studies teacher (Ms.

Dill), and his Math teacher (Ms. DeSanctis) all rated him in different areas related to his social

skills. Id. at 29. His teachers both rated him in typical range for all areas aside from “withdrawal.”

Id. However, R.F.’s parents rated him in the “at-risk” category for several categories and rated him

in the “clinically significant” range for “withdrawal.” Id. Concerning the SSIS, which was

administered to Ms. DeSanctis, Ms. Dill, and R.F.’s parents, R.F.’s teachers rated him as “average”

in most areas, aside from “below average” in communication and engagement, id. at 30, whereas

his parents rated him as “below average” in four out of the seven “Social Skills Subscales[.]” Id.

On the “Problem Behaviors Subscales[,]” his teachers rated him as “above average” for

internalizing       and      autism       spectrum        but     average       for      externalizing,       bullying,

hyperactivity/inattention. Id. His parents rated him as average for each of those categories other

than autism spectrum. Id. 25



          On February 17, 2016, the psychologist again observed R.F. during his “English Language Arts” instruction.
During this observation, R.F. “was engaged for 46% of the intervals, while his peers were engaged for 84% of the
intervals.” Id. She noted that compared to her other observations, R.F. appeared to be less engaged during the February
17, 2016 interaction. Id. During the psychologist’s observation of R.F. during recess, she pointed out that he played
games with peers and “appeared to participate appropriately[.]” Id. at 21. R.F. also appeared “laughing and smiling
while playing.” Id. The psychologist noted that R.F. appeared to be “initiating interactions with his peers.” Id.
24
   The March 2016 RR does not state when the District administered this evaluation.
25
   To the extent R.F.’s parents argue that R.F.’s IEPs failed to include goals or SDI for his social issues, Pl.’s Mem. of
Law in Supp. of Pl.’s Mot. for J. on the Admin. R. (“Pl.’s Mem.”) at 2, Doc. No. 9, the District did not violate the
IDEA by failing to include additional social supports given the conflict between the teachers’ observations and the
parents’ reported concerns. See, e.g., S-33 at 284 (noting that R.F. appeared to be adjusting to school and had one

                                                           16
         Macomb performed a series of tests to determine R.F.’s speech abilities. Id. at 33

(administering Comprehensive Assessment of Spoken Language (“CASL”), Test of Narrative

Language, and the Clinical Evaluation of Language Fundamentals (“CELF”) 4th Edition, Four

Formulated Sentences Subtest). R.F. scored in the average range on all the tests Macomb

administered. See id. at 34 (“[R.F.’s] overall performance for the . . . []CASL[] placed his

performance within the average range for his chronological age. He obtained a standard score of

107, which placed his receptive and expressive language abilities at the 68th percentile.”), id. at

35 (“[R.F.] achieved an overall Narrative Language Ability Index of 121, which placed his

narrative discourse skills in the 92nd percentile for his chronological age.”); id. (showing CELF

results as “[R.F.] received a standard score of 12, which placed in the 75th percentile for his

chronological age”).

         As to R.F.’s purported physical disabilities, the District’s physical therapist (“PT”) and

occupational therapist both evaluated him. The PT evaluated R.F.’s physical therapy needs based

on the parents’ reported concerns (e.g., low muscle tone, “possible mild Cerebral Palsy”);

however, the PT concluded that R.F. did not have any significant physical limitations. Id. at 23–

24. The occupational therapist evaluated R.F. using a variety of assessments, namely an ecological

assessment, Wide Range Assessment of Visual Motor Abilities (“WRAVMA”), handwriting tasks,

Detroit motor speed and precision test, Wold sentence copying test, and Wold digit symbol test.

Id. at 35. On the WRAVMA, a test to assess R.F.’s skills in the areas of “Visual-Motor, Visual-


strong friendship); see also Timothy F. v. Antietam Sch. Dist., Civ. A. No. 12-2719, 2014 WL 1301955, at *6 (E.D.
Pa. Mar. 31, 2014) (finding no error in hearing officer’s acceptance of school’s social skills ratings over parents’
“unduly negative” scores because, in part, “[t]he teacher and psychologist see Student in the most relevant setting,
they have expertise in evaluating students, and they may have a greater perspective for comparison due to their
experience with many different children”); N.M. ex rel. W.M., 992 F. Supp. 2d at 470 (finding parents did not satisfy
their burden to show school failed to provide an IEP addressing student’s social needs when teacher observation and
testing scores differed thereby producing “evidence . . . in both parties’ favor[]”). Further, at the request of the parents,
the District included social skills SDIs in the February 2017 IEP. See S-33 at 22 (adding guidance counselor lunch
group to R.F.’s IEP); Decision at ¶ 90.

                                                            17
Spatial, and Fine Motor[,]” he obtained scores in the average range for all categories. Id. at 35–36.

The occupational therapist also tested R.F.’s hand skills and motor skills and noted some

difficulties (related to his “awkward grasp pattern”) but found, on balance, that R.F. successfully

completed the handwriting and copying tests. Id. at 37–38.

       Overall, the District’s March 2016 RR concluded that R.F.’s “overall cognitive ability fell

within the Average range, with strengths in verbal comprehension skills and a weakness in working

memory.” Id. at 38. In the area of Reading, the District found R.F.’s current data “very inconsistent

with the scores received in the private evaluation completed by Kim Flounders.” Id. As a result,

the District again determined that R.F. no longer qualified for SDI, but that a 504 Plan would

properly accommodate his needs. Id. at 40; Decision at ¶ 43.

       The parents sent a letter dated March 29, 2016 via e-mail to the District indicating their

disagreement with the March 2016 RE and requesting a publicly funded IEE. P-24 at 1–2 (noting

parents withdrew December 2015 publicly funded IEE request). On April 8, 2016, the parents

returned a NOREP (“April 2016 NOREP”) to the District indicating that they both approved and

disapproved of the recommendation. P-25 at 8. Specifically, the parents agreed with the

implementation of a 504 Plan, but they did not agree with the District’s decision to exit R.F. from

services. Id. On the April 2016 NOREP, the parents also withdrew their March 29, 2016 request

for a publicly funded IEE, but “reserve[d] [the] right to request reimbursement for an IEE in the

future.” Id.; see also P-24 at 1–2; Decision at 8.

       In response, the District ceased providing “direct speech and language supports, specially-

designed instruction and OT,” Decision at ¶ 45, and prepared a 504 Service Agreement (“504

Plan”), outlining the following “adaptation, modification, service, or related aid”:

       •   Provide opportunity to change position and movement breaks
       •   Verbal prompts for attention when needed

                                                 18
       •   Allow use of technology for longer writing assignments to include the use of a
           computer or the use of talk to text feature
       •   Use finger or reading window to assist with tracking while reading
       •   Assistive listening device such a as a classroom sound field (FM system)
       •   Use of visual cues and examples will assist [R.F.’s] understanding of verbal
           messages
       •   [R.F.] may needs [sic] tests presented in a quiet area without distractions
       •   [R.F.] may require extra time to process oral directions
       •   Seat [R.F.] away from noises and distractions
       •   If [R.F.] requests repetition, he should first repeat what he has heard
       •   Use of mnemonic devices to aid in recall of information
       •   Prompting to reread /revise or use of editing checklists at the completion of
           each writing assignment[]
       •   Provide a copy of teacher notes or peer notes
       •   Provide clear expectations of written work including legibility and spacing and
           positive praise for neat handwriting
       •   Provide an upper visual boundary (drawing a line) on papers that have one line
           only
       •   Provide graphic organizers for writing tasks
       •   Teacher support for writing tasks (which are not direct assessments) that require
           incorporating information from multiple sources[]
       •   Teacher check-ins during writing tasks to ensure that [R.F.] understands the
           assignment
       •   As available, provide an extra set of books for use at home
       •   Post schedules and directions in view of the student with notice of any changes
       •   Provide simple and concrete directions
       •   Occupational therapy for 15 minutes per month on a consultative basis

S-23 at 6–7.

       The parents approved the 504 Plan on April 15, 2016, and the District planned to begin

implementing the Plan on April 25, 2016. Id. at 6, 7. However, the District did not finalize the

March 2016 RR because the parents never agreed to the District’s decision to exit R.F. from

services. Hearing at 560.

       The District obtained several other data points on R.F.’s academic abilities during his

fourth-grade year. As in third grade, R.F. took the PSSAs in the spring. S-25; Hearing at 577. On

R.F.’s spring 2016 PSSAs, he obtained a score of “basic” for English and Language Arts and

“advanced” for Mathematics and Science. S-25 at 1. R.F. also obtained passing grades at the

                                                19
culmination of his fourth-grade year (2015-2016); he earned a C+ in English Language Arts 4, an

A in Math 4, an A in Science 4, and B+ in Social Studies 4. S-26 at 1. All of R.F.’s teachers noted

that he was a pleasure to have in class. Id. Specifically, his English and Language Arts teacher

noted that he: (1) “[h]as shown improvement”; (2) “[h]as met quarterly goals”; and (3) “[r]eads

fluently[.]” Id.

                                4.       Summer 2016: R.F.’s IEE

        Given the parents’ disagreement with the District’s conclusion that R.F. no longer required

special education, they hired Dr. Kara Schmidt during the summer of 2016 to prepare an IEE.

Decision at ¶ 48. As part of her IEE, Dr. Schmidt conducted a neuropsychological evaluation of

R.F. S-27 at 1. Dr. Schmidt found that R.F. “me[t] criteria for a Specific Learning Disability based

upon his needs in spelling and written language” and determined that R.F. “require[d] support and

intervention for weaknesses in decoding/phonological working memory, reading fluency/accuracy

and general working memory/executive control.” S-27 at 21 (emphasis omitted); Decision at ¶ 70.

Dr. Schmidt also found R.F. presented with an “Unspecified Communication Disorder” and

“Developmental Coordination Disorder.” S-27 at 21–22; Decision at ¶ 70. Dr. Schmidt

recommended that R.F. continue to receive SDI and several other accommodations, including the

ability to “retake tests when he receives grades of a C+ or lower[.]” S-27 at 22–23.

                          5.         2016-2017: R.F’s Fifth-Grade Year

        In the beginning of R.F.’s fifth-grade year, his parents provided the District with Dr.

Schmidt’s report. In response, the District evaluated R.F., with the parents’ consent, to

“conference” the results of the parents’ IEE (Dr. Schmidt’s report) with R.F.’s “classroom

performance to determine if he is a student with an educational disability in need of specially

designed instruction.” S-29 at 1; Decision at ¶ 71. The District then issued an ER on November



                                                 20
30, 2016 (“November 2016 ER”). S-29; Decision at ¶ 72 (referring to November 2016 ER as

“November 30, 2016 RR”).

         The November 2016 ER included the standard discussion of R.F.’s grades to date in fifth

grade, prior testing, and teacher observations. S-29 at 1–12; 26 Decision at ¶ 72. 27 The November

2016 ER noted that R.F. received “90 minutes daily of research-based ELA instruction using the

Reading Street curriculum[;]” “30 minutes 5 of 6 cycle days of intervention using the Read

Naturally program[;]” and “90 minutes daily of research-based math instruction using the

EnVisions curriculum.” S-29 at 14; Decision at ¶ 73. The November 2016 ER specifically noted

that R.F. appeared to be making progress in the District’s regular education RtII programming. S-

29 at 12; Decision at ¶ 73. 28

         In section 5 of the report, the District compared Dr. Schmidt’s results to their own. See S-

29 at 14 (“[R.F.’s] overall cognitive ability fell within the average range on both assessments

administered by Southern Lehigh and Dr. Schmidt. . . . Although Dr. Schmidt’s evaluation

indicated a weakness in processing speed, this was not found in the cognitive assessment

administered by Southern Lehigh.”). On balance, the District found that the results obtained by

Dr. Schmidt were “not consistent with [R.F.’s] classroom performance or his performance on



26
   This report is also included as P-29.
27
   R.F.’s grades were as follows: Math 5 (B+), Science 5 (B-), Social Studies 5 (A-), and English Language Arts 5
(C+). S-29 at 12.
28
   RtII is “an early intervention strategy” aimed at assisting schools in identifying “academic or behavioral risk” in
students early. Admin. R., Ex. 8 (“Hearing Officer Ex.”) at 1. The system has three tiers, ranging from Tier 1 (the least
intensive level of support, intended to provide a “foundation instruction for all students”), Tier 2 (strategic
interventions for “some students”), and Tier 3 (the most intensive level of support for “a few students”). Id. at 2. Tier
2 of the RtII program provides:

         [a]cademic and behavioral strategies, methodologies, and practices designed for some students who
         are not making expected progress in the standards aligned system and who are at risk for academic
         and behavioral failure. Students require additional academic and behavioral support to successfully
         engage in the hearing process and succeed in the standards aligned system.

Id.

                                                          21
academic assessments administered by Southern Lehigh.” Id. at 14; see also id. at 16 (“Teachers

report that [R.F.] is social, gets along well with others, and they do not have any behavioral

concerns at this time. The social pragmatic deficits, lack of initiation and reciprocal interaction

reported in the evaluation completed by Dr. Schmidt are not observed in the school setting.”).

However, the District agreed with Dr. Schmidt’s findings in the area of “written expression” based

on their results on the Test of Written Language-Fourth Edition (“TOWL”) subtests administered

during the November 2016 ER. Id. at 13, 17; Decision at ¶ 75.

       The November 2016 ER recommended that R.F. continue to receive accommodations

through his 504 Service Agreement and 30 minutes of OT. S-29 at 17. The District also concluded

that R.F. qualified as a student with a “Specific Learning Disability” in the area of written

expression; however, it rejected Dr. Schmidt’s determination that R.F. qualified in any other areas

of disability. See id. at 10 (finding that R.F. was not on autism spectrum); id. at 14 (rejecting Dr.

Schmidt’s test results which indicated that R.F. had dyslexia and WIAT-III reading scores as

inconsistent with his classroom performance and progress in RtII reading program); see also

Decision at ¶¶ 77–78 (noting that District disagreed with Dr. Schmidt’s determination that R.F.

qualified in area of reading and was dyslexic). As a result, the District prepared a draft IEP in

December 2016 (“December 2016 IEP”), which included goals in the area of written expression

and the modifications/SDI described in the table below. S-30 at 1, 18–20; Decision at ¶ 83. The

District slated all of the proposed modifications and SDIs for implementation from December 17,

2016 through December 15, 2017. S-30 at 19–20.

       Table. December 2016 IEP Modifications and SDIs

      Modifications and SDIs              Location                              Frequency
 Provide opportunity to change Across all classes                      Daily
 position and movement breaks



                                                 22
Verbal prompts for attention          Across all classes            As [R.F.] demonstrates
                                                                    off-task behavior
Allow use of technology for           Across all classes            As writing assignments
longer writing assignments to                                       more than 1 paragraph are
include the use of ac computer or                                   assigned
the use of talk to text feature
Use of finger or reading window       Across all classes            When reading text
to assist with tracking while
reading
Use assistive listening device        Across all academic classes   Daily
such as a classroom sound field
(FM system)
Use of visual cues and examples       Across all classes            As verbal directions are
will assist [R.F.’s] understanding                                  provided
of verbal messages
Allow extra time to process oral      Across all classes            As verbal directions are
directions                                                          provided
Seat away from noises and             Across all classes            Daily
distractions
If [R.F.] requests repetition, he     Across all classes            Daily
should first repeat what he has
heard
Opportunities to take tests in a      Across all classes            When tests are assigned
quiet area without distractions
Use of mnemonic devices to aid        Across all classes            When       applicable  to
in recall of information                                            memorizing material
Prompting to reread /revise or        Across all classes            At the completion of each
use of editing checklists,                                          writing assignment
opportunities to revise/edit with
teacher or aide support
OT strategies–Provide clear           Across all classes            Daily
expectations of written work
including legibility and spacing
and positive praise for neat
handwriting; Provide an upper
visual boundary (drawing a line)
on papers that have one line only
Provide a copy of teacher notes       Across all classes            When students are required
or peer notes                                                       to independently take notes
Provide graphic organizers for        ELA class                     As writing assignments are
writing tasks                                                       assigned
Teacher or aide check-ins during      ELA [c]lass                   At the beginning of each
writing tasks to ensure that [R.F.]                                 writing assignment[]
understands the assignment
Provide simple and concrete           Across all classes            Daily
directions

                                                  23
 Post directions with[in R.F.’]s [A]ll classes               [D]aily
 view
 [M]odified spelling lists (12 [G]eneral         ed[ucation] [W]henever       pretesting
 words instead of 20)            classroom where spelling is suggests [R.F.] knows less
                                 assigned[]                  than 50% of the assigned
                                                             words[]

Id. The December 2016 IEP also included 30 minutes of OT and “consultation with learning

support teacher” on a weekly basis. 29 Id. at 20. The December 2016 IEP called for R.F. to be fully

integrated into the regular classroom. Id. at 29.

         On Friday, December 16, 2016, the District held an IEP team meeting. S-30 at 27; S-32 at

3. On December 26, 2016, the parents signed the NOREP indicating that “[a]lthough we agree that

[R.F.] is eligible for special education services, we do not believe that the IEP meets all of [his]

needs and is therefore inappropriate.” S-32 at 5. In January 2017, R.F.’s father corresponded with

the District and gave notice of the parents’ intent to enroll R.F. at the Hillside Academy, a private

school, for the duration of the 2016-2017 school year. Id. at 1. As a result, the District never

implemented the December 2016 IEP. Hearing at 267. 30

         On February 7, 2017, the District invited the parents to a February 10, 2017 IEP team

meeting. S-33 at 28. After the meeting on February 10, 2017, the District updated R.F.’s December

2016 IEP “to reflect team meeting based on parent’s [sic] concerns.” S-33 at 1. The District did

not change any of R.F.’s goals but added two additional SDIs and/or modifications: (1) include

R.F. in the guidance counselor’s lunch group per the parents’ request and (2) provide R.F.

“supplemental instruction in reading (2 days per cycle) and written expression (3 days per cycle)”

in the “RTII small-group classroom[.]” S-33 at 22. 31 The District also included a summary of the


29
   The District did not assign an actual teacher.
30
   R.F.’s grades at the time of his withdrawal from the District were: English Language Arts 5 (M1: C+, M2: B-),
Math (M1: B+, M2: B), Science 5 (M1: B-, M2: C), Social Studies 5 (M1: A-, M2: A). S-35 at 1.
31
   The RtII intervention qualified as SDI because the District modified his “regular education” intervention to include
two blocks and a writing portion. Hearing at 267, 597.

                                                         24
February IEP meeting, which included an explanation as to why the District deemed Dr. Schmidt’s

recommendations inappropriate. S-33 at 6. On February 23, 2017, the parents rejected the

District’s December 2016/February 2017 IEP. S-34 at 2; Decision at ¶ 92. 32

                                  6.       The Hearing Officer’s Decision

         The Hearing Officer found that with respect to each of the challenged IEPs, the plaintiffs

failed to carry their burden. Decision at 2. As to the third-grade year, the Hearing Officer found

that the December 2014 IEP included “measurable ambitious goals, related services and specially-

designed instruction” based on a comprehensive evaluation that analyzed R.F.’s “cognitive ability,

academic achievement, speech and language skills, auditory processing and motor skills.” Id. at

21. The Hearing Officer also found that the December 2014 IEP properly educated R.F. in the

“least restrictive setting.” Id.

         As to R.F.’s fourth-grade year, the Hearing Officer upheld the District’s December 2015

and March 2016 REs. Id. at 21–23. Concerning the December 2015 RE, the Hearing Officer found

the District violated the IDEA by conducting the RE without parental notice/consent; however, he

found the error harmless because the District corrected itself and immediately issued the January

2016 PTE once the parents indicated their disagreement with the December 2015 RE’s results.33

Id. at 22. The Hearing Officer found that the District’s March 2016 RE “included a careful review

of the existing achievement assessment data, ability measures, speech assessments, reading

assessments, OT/PT assessments, past vision assessments, past auditory processing assessments

and included a review of the Student’s participation in the District-wide and statewide

assessments.” Id. at 22. The Hearing Officer also found that based on R.F.’s “then known unique



32
   Although the record does not include S-34, the court requested it, and the parties provided it, because the Hearing
Officer referenced said exhibit in his Decision.
33
   As described above, R.F. does not challenge the Hearing Officer’s decision on this ground.

                                                         25
circumstances, present levels, strengths and weakness[es]” he agreed with the District’s decision

to exit R.F. from services and, as a result, found the IEP provided R.F. with a FAPE. Id. at 23.

           The Hearing Officer also upheld the District’s actions during R.F.’s fifth-grade year. Id. at

24. The Hearing Officer determined that the parents failed to meet their burden of proof and that

“the evidence is in ‘equipoise.’” Id. at 25. The Hearing Officer found that Dr. Schmidt, while

credible, failed to provide him with the “quantum, quantity or weighty evidence that is greater than

the quantity or weight of evidence produced by the District.” Id. The Hearing Officer could not

find, on the basis of the parents’ IEE, that the December 2016 and February 2017 IEPs did not

provide a FAPE to R.F. Id. 34

           The Hearing Officer also found persuasive the District’s “cogent and responsive

explanation that shows that, in light of [R.F.]’s unique circumstances, the IEPs as offered are

reasonably calculated to enable [him] to make appropriate progress.” Id. He further found that

           [t]he District staff forcefully explained how the IEPs and the RtII tier 2
           interventions, in combination, met the Endrew [F. ex rel. Joseph F. v. Douglas
           County School District RE-1, 137 S. Ct. 988 (2017)] and [Board of Education of
           Hendrick Hudson Central School Dist., Westchester County v.] Rowley, [458 U.S.
           176 (1982)], ambitious individualized substantive and procedural FAPE standard.

Id. As such, the Hearing Officer upheld the December 2016 and February 2017 IEPs. Id. Because

he upheld the IEPs, the Hearing Officer did not discuss whether the District owed the parents



34
     Specifically, the Hearing Officer found that Dr. Schmidt

           failed to compare, contrast or reconcile the WIAT-III data with the IEE findings. Instead, the IEE
           evaluator noted that the somewhat outdated October 2015 WJ-III Reading Mastery testing supported
           the IEE findings. Although the private evaluator reviewed the Student’s records, the evaluator did
           not discuss or reconcile the DIBELS [Dynamic Indicators of Basic Early Literacy Skills] data or the
           RtII tier 2 instruction and intervention data. When pressed on cross-examination, the IEE evaluator
           did not state the proposed IEP or the SDIs were inappropriate, inadequate or insufficient. Absent a
           clear reconciliation of the discrepant data, opinions and conclusions in the multiple reevaluation
           reports, this hearing officer cannot make a clear factual preponderant finding contrary to the
           District’s conclusion about the Student’s IDEA eligibility or the appropriateness of the IEP[s].

Id.

                                                           26
compensatory education. Id. at 26. The Hearing Officer also did not directly discuss whether the

District owed the plaintiffs’ reimbursement for their privately funded IEE. Instead, he merely

found that the plaintiffs withdrew their request for a publicly funded IEE. Id. at 23.

                                           C.     Analysis

           In the motion for judgment on the administrative record, the plaintiffs argue that the

Hearing Officer erred in concluding that the District provided a FAPE to R.F. because (1) the

Hearing Officer applied the wrong legal standard (i.e., focused on whether R.F. advanced from

grade to grade and not whether the IEPs were appropriately ambitious); and (2) misunderstood the

testimony of Dr. Schmidt and thereby improperly determined that the evidence in the matter was

“equipoise.” Pl.’s Mem. at 11. The plaintiffs also claim that they are entitled to both a publicly

funded IEE and compensatory education because of the District’s failure to provide a FAPE to

R.F. In its opposition to the motion, the District contends that the Hearing Officer applied the

correct legal standard, understood Dr. Schmidt’s testimony, and properly found that they provided

a FAPE to R.F. Def.’s Resp. Br. in Opp. to Pl.’s Mot. for Disposition on the Admin. R. (“Def.’s

Resp.”) at 2–8, Doc. No. 10. The court first addresses whether the Hearing Officer correctly

determined that the District provided a FAPE to R.F. under the correct legal standard and then

analyzes whether the District owes compensation to the parents for their IEE or private school

tuition.

    1.        The Hearing Officer Correctly Found that the District Provided R.F. a FAPE

           The IDEA mandates that schools provide disabled students with a FAPE. Rowley, 458

U.S. at 181. A school provides a FAPE when it provides “special education and related services

that[:]”

           (A) have been provided at public expense, under public supervision and direction,
           and without charge;

                                                  27
         (B) meet the standards of the State educational agency;
         (C) include an appropriate preschool, elementary school, or secondary school
         education in the State involved; and
         (D) are provided in conformity with the individualized education program required
         under section 1414(d) of this title.

20 U.S.C. § 1401(9).

         “The ‘free appropriate public education’ required by the Act is tailored to the unique needs

of the handicapped child by means of an ‘individualized educational program’ ([“]IEP[”]).”

Rowley, 458 U.S. at 181 (citation omitted). An IEP must be “reasonably calculated to enable a

child to make progress in light of the child’s circumstances.” Endrew F., 137 S. Ct. at 999. 35 To

satisfy this standard, an IEP “must be appropriately ambitious in light of [the child’s]

circumstances . . . .” Id. at 1000. “Each IEP must include an assessment of the child’s current

educational performance, must articulate measurable educational goals, and must specify the

nature of the special services that the school will provide.” Schaffer ex rel. Schaffer v. Weast, 546

U.S. 49, 53 (2005) (citing 20 U.S.C. § 1414(d)(1)).

         “For a child fully integrated in the regular classroom, an IEP typically should be

‘reasonably calculated to enable the child to achieve passing marks and advance from grade to

grade.’” Id. at 999 (quoting Rowley, 458 U.S. at 203–04). However, if the child is not fully

integrated, an IEP may still be appropriately ambitious, even if it does not allow the student to

“advance at a grade-level pace.” K.D., 904 F.3d at 255, 256. As such, even slow or intermittent

progress does not necessarily mean the IEP failed to challenge the student. Id. (rejecting argument




35
   The Supreme Court in Endrew F. did not overrule the Third Circuit Court of Appeals’ “meaningful benefit” test.
See K.D. by & through Dunn v. Downingtown Area Sch. Dist., 904 F.3d 248, 254 (3d Cir. 2018) (“Endrew F. did not
overrule Third Circuit precedent.”). The Third Circuit’s test requires that “the educational program ‘must be
reasonably calculated to enable the child to receive meaningful educational benefits in light of the student’s intellectual
potential and individual abilities.” Id. (quoting Ridley Sch. Dist. v. M.R., 680 F.3d 260, 268 (3d Cir. 2012)).

                                                           28
that student’s “slow progress[,]” in light of her disabilities, indicated that her “IEPs were not

challenging enough or updated enough[]”).

         In the present case, the Hearing Officer correctly applied the relevant legal standard to each

IEP. 36 The plaintiffs argue, without identifying specific errors as to each challenged IEP, that the

Hearing Officer erred by focusing on R.F.’s grades and ability to advance from grade-to-grade

while “ignoring the myriad of evidence in the record that indicated that [R.F.] was nevertheless

struggling in multiple educational areas due to the District’s inadequate and inappropriate IEPs.”

Pl.’s Mem. at 26. These arguments are unavailing because, contrary to the plaintiffs’ argument,

the Hearing Officer identified the correct legal standard by noting that “an educational program

must be appropriately ambitious in light of [the child’s] circumstances… [sic] [and] every child

should have the chance to meet challenging objectives.” Decision at 18 (alterations in original)

(quoting Endrew F., 137 S.Ct. at 1000). In addition, with respect to each challenged IEP, the

Hearing Officer conducted a comprehensive review of the record and correctly considered not only

R.F.’s grades and ability to advance each year—factors the Supreme Court deems “important” in

judging an IEP—but also reviewed his consistently average evaluation results. See Rowley, 458

U.S. at 203 (“The grading and advancement system thus constitutes an important factor in

determining educational benefit.”); see also Jack J., 2018 WL 3397552, at *13 (holding that




36
   To the extent the plaintiffs contend that the IEPs failed to provide a FAPE to R.F. because the IEPs lacked specific
goals and SDI for executive functioning, the court finds this argument without merit. It is not error for a school district
to address a student’s “executive functioning skills in other, more specific categories of the IEP.” Benjamin A. through
Michael v. Unionville-Chadds Ford Sch. Dist., Civ. A. No. 16-2545, 2017 WL 3482089, at *11, 13 (E.D. Pa. Aug.
14, 2017) (citations omitted). Here, all of R.F.’s IEPs included measures aimed at assisting him in developing
executive functioning skills. See P-11 at 17–18 (including goals for organizational skills in third grade IEP); S-29 at
19 (including modifications to allow R.F. to focus better on assignments in fifth grade IEP); see also Benjamin A.,
2017 WL 3482089, at *11 (finding that IEPs which included goals within “writing and reading comprehension” goal
related to thought organization and assignment execution as addressing student’s executive functioning and that
overall school did not err in declining to include specific goal for executive functioning). R.F.’s 504 Plans also
included modifications aimed at assisting his development of executive functioning skills. See, e.g., P-25 (allowing in
April 2016 504 Plan R.F., inter alia, to take tests in quiet areas and be “seat[ed] away from noises and distractions”).

                                                           29
hearing officer permissibly reviewed grades and student’s academic achievements); E.D. by &

through T.D. v. Colonial Sch. Dist., Civ. A. No. 09-4837, 2017 WL 1207919, at *11 (E.D. Pa.

Mar. 31, 2017) (“To ascertain whether a disabled child received a meaningful educational benefit,

we look to regular examinations, grades, and advancing from grade to grade as important factors

in measuring the educational benefit received by the disabled student.” (citation omitted)). 37

         With respect to the third-grade IEP, the Hearing Officer found it sufficiently ambitious for

R.F. based on his demonstrated abilities at the time the District developed the IEP. At that time,

the District knew that R.F: (1) consistently tested in the average range, (2) obtained passing grades

in the second grade, and (3) revealed the ability to succeed in the regular education curriculum

both socially and academically. Decision at 21. The Hearing Officer also reviewed R.F.’s progress

with his IEP goals and found that the IEP allowed him to improve such that the IEP offered him a

“meaningful benefit in advancing [his] speech and language present levels and skills.” Id. Contrary

to the plaintiff’s arguments (and as indicated supra), “[t]he Third Circuit has explicitly held that

Endrew F. did not overrule the meaningful–benefit test[,]” E.P. v. N. Arlington Bd. of Educ., Civ.

A. No. 17-8195, 2019 WL 1495692, at *4 (D.N.J. Apr. 1, 2019), and the Hearing Officer did not

err simply by considering R.F.’s ability to advance or obtain passing grades during his review of

all the record evidence. 38 See Parker C. through Todd v. W. Chester Area Sch. Dist., Civ. A. No.


37
   The plaintiffs spend the majority of their brief arguing that the District failed to properly evaluate R.F. to identify
the full range of his disabilities. See Pl.’s Mem. at 22 (“Yet, the Hearing Officer incorrectly ignored these substantial
deficiencies in the District’s evaluations merely because [R.F.] obtained passing grades.”). To the extent the plaintiffs
attempt to argue that the Hearing Officer erred because he should have found that the District failed to
comprehensively test R.F. in response to their request for an IEE, this issue was not properly raised. See infra Part 3.a.
Further, the court finds the Hearing Officer properly considered all the record evidence in his thorough opinion. See
Timothy F., 2014 WL 1301955, at *6 (“As for attention and behavior issues and Parents’ insistence that their own
opinions of Student’s problems were ‘ignored,’ it is important to recognize that there is a difference between, on the
one hand, ignoring data, and on the other hand, considering data but finding it unpersuasive or outweighed by other
evidence.” (footnote omitted)).
38
   The record further supports the Hearing Officer’s decision because the District offered R.F. a customized IEP based
in his areas of need. Given R.F.’s overall average performance on the evaluations prepared and/or provided to the
District at the time it developed the third-grade IEP, it appropriately tailored the IEP to his needs. See Decision at ¶
10 (“Consistent with previous assessments from the other school district, the District’s assessments showed no

                                                           30
16-4836, 2017 WL 2888573, at *10 (E.D. Pa. July 6, 2017) (“Courts may rely on district progress

reports and evaluations.” (citation omitted)). Therefore, the court finds that the Hearing Officer

neither committed any clear errors in his factual findings nor any errors in his application of the

law with respect to the third-grade IEP.

         Regarding the fourth-grade evaluations, the Hearing Officer also correctly applied the

relevant legal standard. 39 Notably, the District found that R.F. should be exited from services

during the December 2015 and March 2016 Reevaluations. 40 As the Hearing Officer correctly

determined, the District’s March 2016 Reevaluation revealed that R.F. could be exited from

services based on his ability to meet his IEP’s goals. Decision at 23. 41 Given the IDEA’s



significant ongoing academic achievement concerns (S-10 pp.3-4, S-6 pp.8-9).”) Therefore, the District did not err
simply because they reduced the number of goals from eight to two. See Ridley Sch. Dist., 680 F.3d at 269 (“Although
the IEP must provide the student with a ‘basic floor of opportunity,’ it does not have to provide ‘the optimal level of
services,’ or incorporate every program requested by the child's parents.” (citations omitted)).
39
   It is unclear exactly which IDEA provisions the plaintiffs argue the Hearing Officer violated by upholding the March
2016 RR; however, the court presumes the plaintiffs argue that the March 2016 IEE failed to comprehensively evaluate
R.F. (for purposes of their IEE reimbursement claim) and improperly “exited” R.F. from services. As such, the court
addresses each argument in this section and describes why each fails as a matter of law. See Timothy F., 2014 WL
1301955, at *6 (“Further, in most cases, the Courts are called on to determine whether an Individualized Education
Plan (IEP) is appropriate or sufficient, rather than whether one should have been offered when it was not, so there is
relatively little guidance for assessing the latter type of determination.”).
40
   Given that the District concluded that R.F. still qualified as a student with an APD disability, see S-19 at 5 (finding
R.F. has APD but “does not require specially designed instruction at this time”), it does not appear that the plaintiffs
argue that the District erred in declassifying him (i.e., determining that he did not qualify as a student with a disability).
However, to the extent the plaintiffs do make such an argument, it appears that the District bears the burden as to
whether it properly declassified a student under the IDEA. See E.P., 2019 WL 1495692, at *9 (D.N.J. Apr. 1, 2019)
(“[T]he school district bears the burden of demonstrating that it complied with the IDEA in deeming the child
ineligible for special education services.” (citations and quotation marks omitted)). Regardless of which party bears
the burden of proof with respect to this issue, the court, as described above, agrees with the Hearing Officer and finds
said reevaluations, and the District’s decision to exit R.F. from SDI, appropriate under the IDEA.
41
   The District’s ultimate goal for R.F., as indicated in his third-grade IEP, was his ability “to progress within the
regular education classroom with same-aged peers.” S-11 at 10. As such, when he ultimately did make timely, grade-
level progress, and their evaluations indicated that he no longer required SDI, the Hearing Officer did not err in
upholding the District’s decision to exit R.F. from services based on what the District knew at the time. Further, while
the District did not consider Dr. Flounder’s report persuasive given the discrepancy between her results and R.F.’s
abilities in the classroom and their own testing results, the District conducted their own evaluations and reasonably
concluded that R.F. no longer qualified for SDI. See S-23 at 16 (describing the results of Dr. Flounder’s October 2016
Woodcock Reading Mastery Test-III); id. at 38 (noting that its own data on R.F. was “very inconsistent with the scores
received in the private evaluation completed by Kim Flounders” and, as such, determining that R.F. “[did] not have
significant reading needs at [the] time[]”). As such, the court agrees with the Hearing Officer’s well-reasoned decision
to uphold the March 2016 RR even though it conflicted with Dr. Flounder’s results and all of her recommendations
were not implemented. Decision at 22–23.

                                                             31
mainstreaming mandate 42 and R.F.’s ability to successfully master his third-grade IEP goals, the

District reasonably concluded that R.F. could “graduate” from special education into the regular

education curriculum with specialized reading interventions and a 504 Plan. 43 Cf. E.P., 2019 WL

1495692, at *10 (finding that school district did not err in declassifying, i.e., “exiting,” student

from special education when she met majority of her IEP goals pursuant to New Jersey’s IDEA

implementing regulations); Timothy F., 2014 WL 1301955, at *6–7 (finding school did not violate

IDEA when it determined disabled student best educated in regular education classroom given his

generally average testing scores and demonstrated ability to succeed in regular classroom

environment with 504 plan); 44 see also J.P.E.H. v. Hooksett Sch. Dist., Civ. No. 07-cv-276-SM,


42
   See E.P., 2019 WL 1495692, at *9 (“To determine whether a school district complies with the [least restrictive
environment] requirement, the Third Circuit has adopted a two–part test. First, a court must determine whether the
school can educate the child in a regular classroom with the use of supplementary aids and services. In making this
determination, courts consider: (1) the steps the school district has taken to accommodate the child in a regular
classroom; (2) the child’s ability to receive an educational benefit from regular education; and (3) the effect the
disabled child’s presence has on the regular classroom. If the child cannot be educated in an integrated classroom, the
court must “decide whether the school is mainstreaming the child to the maximum extent possible.” (internal citations
and quotation marks omitted)).
43
   In order to “exit” a student from special education,

         [a] school district must not decide that the child is ineligible for special education services without
         conducting a reevaluation. E.g., 20 U.S.C. § 1414(c)(5). IDEA expressly provides that “a local
         educational agency shall evaluate a child with a disability in accordance with this section before
         determining that the child is no longer a child with a disability.” Id. § 1414(c)(5) (emphasis added);
         see also 34 C.F.R. § 300.305(e)(1) (“[A] public agency must evaluate a child with a disability in
         accordance with §§ 300.304 through 300.311 before determining that the child is no longer a child
         with a disability.”).

Wimbish v. D.C., 381 F. Supp. 3d 22, 27 (D.D.C. 2019).
44
   To the extent the plaintiffs seek to argue that the District violated the “child find” requirement by failing to test R.F.
in all his potential areas of need, the court finds this argument without merit. “The Child Find obligation requires
schools to identify children with disabilities, and because of the way that term is defined, that means a proper
determination of IDEA eligibility rests on a finding not only that a child has a disability, but also that he or she, ‘by
reason thereof, needs special education and related services.’” Timothy F., 2014 WL 1301955, at *6 (quoting 20 U.S.C.
§ 1401 and 34 C.F.R. § 300.8). “[T]he correctness of eligibility determinations is generally subsumed into the overall
question of whether a district violated its Child Find obligation.” Id.
          When conducting said analysis, courts “have simply noted the results of appropriately conducted evaluations,
considered whether the determination took into account all the appropriate data, and engaged in their own assessment
of the conclusion that a child was ineligible based on the data from the evaluation and the general logic and
reasonability of the district’s and hearing officer’s findings.” Id. (citations omitted). Here, the parties agree that the
evaluations were conducted appropriately. Decision at 21 (“The Parties do not dispute the fact that the
assessments/evaluations were administered consistent with the test makers’ instructions.”). The evaluations as
described above in section B.3, thoroughly considered all areas of R.F.’s needs based on the data available to the

                                                            32
2009 WL 1883885, at *5 (D.N.H. June 30, 2009) (finding school did not deny student FAPE when

unrebutted evidence indicated student adequately performed in regular education classroom

without SDI). 45 Therefore, the Hearing Officer did not err in finding both the District’s

revaluations and its decision to exit R.F. from special education proper. 46

         Concerning the fifth-grade IEPs (December 2016 and February 2017), 47 the court also finds

that the Hearing Officer did not err in finding the District provided a FAPE to R.F. In this regard,

the Hearing Officer specifically found that the SDIs in written expression combined with the

regular education reading interventions via the RtII program provided R.F. with a FAPE. Decision

at 26. The Hearing Officer properly considered R.F.’s ability to progress through the regular

education RtII programming as support for the District’s decision that he did not require special

education in the area of reading. Id. at 24. 48 The Hearing Officer further found that “the IEPs



District. Here, with respect to the District’s the initial evaluation of R.F. conducted in 2014 when he first arrived at
the District, the court finds that said evaluation complied with the “child find” requirements under the IDEA and
comprehensively evaluated R.F. in his identified areas of need based on the data available to the District at the time.
S-10. To the extent the plaintiffs argue the District violated the “child find” provisions with respect to any subsequent
evaluations, the court also agrees with the Hearing Officer that said evaluations were appropriately comprehensive to
identify R.F.’s potential disabilities.
45
   As with the Third Circuit, the First Circuit also found that Endrew F. did not abrogate its IDEA precedent. See
Johnson v. Bos. Pub. Sch., 906 F.3d 182, 194 (1st Cir. 2018) (“In our view, the standard applied in this circuit comports
with that dictated by Endrew F.”).
46
   It appears that the Hearing Officer considered the continuation of R.F.’s third-grade IEP into his fourth-grade year
as his fourth-grade IEP. Decision at 23.
47
   The plaintiffs assert that the court cannot consider the February 2017 IEP because the District developed it “after
the 10-day notice period that the Parents were required to give pursuant to 34 C.F.R. §300.148(d)(1)(ii), and after
[R.F.] already withdrew from the District and was attending Hillside.” Pl.’s Mem. at 33 (citing Norristown Area Sch.
Dist. v. Frank, Civ. A. No. 13-5612, 2014 WL 11370484, at *11 n.9 (E.D. Pa. June 18, 2014), aff’d sub nom.
Norristown Area Sch. Dist. v. F.C., 636 F. App’x 857 (3d Cir. 2016)). The court finds Norristown Area School District
v. F.C. inapposite because there the district court did not actually consider whether the hearing officer erred in failing
to consider the IEP developed after the student left the school. Id. Instead, the court deemed it “an issue we need not
resolve” because the IDEA’s provisions about when a school district can move a child during a school year did not
require the hearing officer to consider the after-developed IEP in his compensatory education analysis. Id.
Additionally, the ten-day notice requirement 34 C.F.R. § 300.148(d)(1)(ii) does not relate to when a hearing officer
can consider an IEP.
48
   The plaintiffs contend in their reply brief that the District violated the IDEA by using the RtII intervention at school.
Pl.’s Reply Br. in Resp. to Def. Southern Lehigh Sch. Dist.’s Resp. in Opp. to Pls.’ Mot. for J. on the R. at 6, Doc. No.
11. The plaintiffs also argue that the District violated the IDEA because R.F. required SDI, not RtII, in the area of
reading. See Pl.’s Mem. at 29 (arguing that District erred, in part, by failing to include a reading goal in R.F.’s
December 2016 IEP). However, the caselaw cited by the plaintiffs does not support either argument. As to their dispute
regarding RtII usage in general, their argument fails because RtII is not special education and the District did not rely

                                                            33
included appropriately ambitious goals and SDIs that would enable [R.F.] to participate and

advance through the general education curriculum.” Id. at 26.

         The court sees no error in the Hearing Officer’s decision because the District appropriately

crafted the fifth-grade IEPs based on the plaintiffs’ IEE and complied with the IDEA’s

mainstreaming requirement. The fifth-grade IEPs specifically incorporate SDIs in written

expression, the area wherein the District’s subsequent testing, performed after receiving the

privately funded IEE, revealed weaknesses. S-29 at 13 (indicating R.F. scored in “below average”

or “poor” range for majority of subtests administered on TOWL-4); S-33 at 20. As described

further below, see infra C.2, the Hearing Officer properly discredited Dr. Schmidt’s testimony

given her inability to “reconcile” her findings with the District’s testing data. Decision at 25. As

such, the Hearing Officer did not err in upholding the District’s decision not to include SDI in all

the areas recommended by Dr. Schmidt. The District also attempted to educate R.F. in the least

restrictive environment pursuant to the IDEA’s mainstreaming mandate and R.F. appeared to

successfully navigate the regular education curriculum with his 504 Plan modifications. See, e.g.,

S-29 at 12 (showing R.F. as obtaining passing grades). Here, the District did not impermissibly

rely on the IDEA mainstreaming requirement to place R.F. in a situation where all signs indicated

he would not succeed. Cf. S.K. ex rel. N.K. v. Parsippany-Troy Hills Bd. Of Educ., Civ. A. No. 07-

4631(SRC), 2008 WL 4561512, at *10 (D.N.J. Oct. 9, 2008) (finding that school failed to provide

student with FAPE when it attempted to continue to place her into regular education classroom


on RtII as a mechanism to avoid providing R.F. necessary SDI or to identify him as a student with a disability. See
Sch. District of Phila. v. Post, 262 F. Supp. 3d 178, 193–97 (E.D. Pa. 2017) (finding that school violated IDEA by
placing student in RtII interventions, removing student from regular education curriculum, and placing her into special
education because this violated IDEA’s “stay put” provisions, parental notice procedural rights, and mainstreaming
requirements). Instead, the District used the RtII programming as a complement to the SDI provided to R.F. through
his December 2016 and February 2017 IEPs and to aid R.F. in an area of weakness (reading) where his abilities fell
slightly below average, but higher than the requisite standard to obtain SDI. Id. at 25. As such, the court agrees with,
and defers to, the Hearing Officer’s finding that the District persuasively explained how said tools together provided
R.F. a FAPE. Decision at 25.

                                                          34
even though IEP previously “yielded extremely poor results”). This distinction separates R.F.’s

IEP from those in which schools merely seek to pass a disabled student from grade-to-grade

regardless of his or her ability to obtain any meaningful educational benefit from the regular

education curriculum. See Rowley, 458 U.S. at 179 (describing IDEA as passed because of

“Congress’ perception that a majority of handicapped children in the United States were either

totally excluded from schools or [were] sitting idly in regular classrooms awaiting the time when

they were old enough to drop out.” (alteration in original) (citation and quotation marks omitted)).

Instead, the District reasonably concluded that, even though R.F. exhibited some weaknesses in

the area of reading, regular education interventions and a 504 Plan allowed him to succeed. Cf.

Timothy F., 2014 WL 1301955, at *7 (finding no error when school determined disabled student

“did not require specially designed instruction” because “[t]he question of what type of instruction

will best suit Student’s needs is the sort most clearly within the expertise of the District as

compared with the Court[]”). Thus, the court agrees with the well-reasoned opinion of the Hearing

Officer and finds that the fifth-grade IEPs provided R.F. with a FAPE.

      2.        The Hearing Officer Properly Determined the Evidence to be “Equipoise”

           The plaintiffs claim that the Hearing Officer misunderstood Dr. Schmidt’s testimony and,

as a result, improperly determined the evidence to be “equipoise.” Pl.’s Mem. at 27. In response,

the District argues that the plaintiffs failed to meet their burden based on weaknesses in Dr.

Schmidt’s testimony. Def.’s Resp. at 8. 49

           “[V]ery few cases will be in evidentiary equipoise.” Schaffer ex rel. Schaffer, 546 U.S. at

58. If the Hearing Officer determines evidence is “equipoise[,]” then the party challenging the IEP,

i.e., the party with the burden of persuasion, failed to carry their burden and loses. See id. at 62


49
  During oral argument, counsel for the District further addressed this argument and noted that the Hearing Officer
correctly construed the testimony of Dr. Schmidt after considering both her direct and cross examination testimony.

                                                        35
(“The burden of proof in an administrative hearing challenging an IEP is properly placed upon the

party seeking relief.”); Ridley Sch. Dist., 680 F.3d at 271 (“As the Supreme Court has explained,

in a non-criminal case, the burden of persuasion only comes into play where the evidence is

“closely balanced,” i.e., in cases “in evidentiary equipoise[.]” (citations omitted)).

         Contrary to the plaintiffs’ contention, the Hearing Officer did not err in finding Dr.

Schmidt’s testimony of minimal persuasive value based on weaknesses in her testimony. 50 A

review of Dr. Schmidt’s testimony reveals her general lack of knowledge regarding the District’s

regular education programs and an inability to specifically state, when under the pressure of cross-

examination, that the IEPs failed to provide R.F. with a FAPE. Decision at 25 (describing impact

of Dr. Schmidt’s failure to reconcile conflicting testing data and stating that “[a]bsent a clear

reconciliation of the discrepant data, opinions and conclusions in the multiple reevaluation reports,

this hearing officer cannot make a clear factual preponderant finding contrary to the District’s

conclusion about [R.F.]’s IDEA eligibility or the appropriateness of the IEP[s]”). Instead, Dr.

Schmidt affirmatively stated she did not believe the District offered IEPs that failed to offer R.F.

with a FAPE, but rather, that she would have administered additional tests. 51 Therefore, the court



50
   The Hearing Officer found all parties to be credible; however, he appeared to discount the value of Dr. Schmidt’s
testimony based on her inability to grapple with record evidence that conflicted with her assessment of R.F.’s abilities.
See Decision at 17 (“This hearing officer found each of the witnesses to be generally credible with respect to the
factual matters important to deciding the issues, testifying to the best of his or her recollection; discrepancies may be
attributable to a lack of precise memory and differing perspectives.”).
51
   The relevant testimony on cross-examination is as follows:

         A. Well, my conclusion today is that they are wrong based on my evaluation of [R.F.] and the
         reading needs that I identified. I am --
         Q. At the point in time March 2016 based on these test scores, you wouldn’t have recommended
         specially designed instruction for reading based on that information?
         A. That’s correct.

Hearing at 418.

         The District also clarified whether Dr. Schmidt considered the District to err in determining that R.F. did not
qualify for SDI in writing:


                                                          36
finds under the deferential standard of review afforded to the Hearing Officer’s factual findings,

that the Hearing Officer did not err in regarding Dr. Schmidt’s testimony as insufficient to carry

the plaintiffs’ burden.

     3.     The Plaintiffs are Not Entitled to Compensation for the IEE or Private Schooling

          The parents argue that the Hearing Officer erred in concluding that they are not entitled to

reimbursement for the August 2016 IEE or compensatory education. Pl.’s Mem. at 2. In response,

the District appears to rest on its argument that they provided R.F. with a FAPE.

                                      a.       IEE Reimbursement

          The plaintiffs seek reimbursement for the 2016 IEE prepared by Dr. Schmidt. Pl.’s Mem.

at 37. The plaintiffs contend that the Hearing Officer erred in finding that the March 2016 RR was

appropriate and should have awarded the parents’ reimbursement. Id. at 38. In response, the

District does not directly address the plaintiffs’ arguments, but instead states that “[t]he Hearing

Officer correctly reviewed each evaluation to determine whether it met the IDEA criteria for an

appropriate evaluation.” Def.’s Resp. at 14. 52

          “A parent has the right to an IEE at public expense if the parent disagrees with the

evaluation obtained by the school.” P.P. ex rel. Michael P. v. W. Chester Area Sch. Dist., 585 F.3d

727, 740 (3d Cir. 2009) (citing 34 C.F.R. § 300.502(b)(1)). Here, the plaintiffs admit that R.F.’s

parents requested a publicly funded IEE but ultimately withdrew their request. See Pl.’s Mem. at

8 n.5 (“Initially, the Parents requested that the School District fund the IEE, which was denied. As



          Q. When you said you have concerns about the District’s conclusion that he no longer needed
          specially designed instruction, you are saying it was concerning enough that you felt you needed to
          do new testing, not that the District was necessarily wrong?
          A. Correct. Yes, that’s correct. At the time in 2016, it was not clear to me, you know, that the
          Flounder scores are very low.

Hearing at 418–19.
52
 The District did not address whether the plaintiffs are entitled to IEE reimbursement.

                                                         37
a result, the matter initially proceeded to a hearing, but prior to the hearing commencing, the

Parents withdrew the request for the IEE at that time to first pursue testing on their own without

delay.”). However, the plaintiffs cannot recover for an IEE sought outside the proper channels,

i.e., without allowing the District to challenge the decision in a due process hearing. Cf. Benjamin

A., 2017 WL 3482089, at *18 (“The Court further finds that Parents are not entitled to

reimbursement for the IEE because they sought Dr. Schmidt’s evaluation outside the collaborative

process, and only sought reimbursement after unilaterally contacting Dr. Schmidt.”).

        As stated above, the plaintiffs admit that the parents withdrew their request for a publicly

funded IEE so they could obtain Dr. Schmidt’s IEE faster than the due process proceeding allowed.

Pl.’s Mem. at 8 n.5. This unique scenario differs from when a student’s parents merely fail to

indicate their disagreement with the school district’s evaluation prior to obtaining an IEE—an

action that does not necessarily preclude reimbursement—and more closely aligns with one

wherein the parent unilaterally obtains an IEE. Cf. Lauren W. ex rel. Jean W. v. DeFlaminis, 480

F.3d 259, 275 (3d Cir. 2007) (noting that IEE reimbursement “may be warranted where a parent

does not take a position with respect to the district’s evaluation or otherwise fails to express

disagreement” (internal quotation marks omitted)); L.M., ex rel. M.M. v. Downingtown Area Sch.

Dist., Civ. A. No. 12-CV-5547, 2015 WL 1725091, at *25 (E.D. Pa. Apr. 15, 2015) (“Here, we

conclude plaintiffs are not entitled to reimbursement, because plaintiffs unilaterally sought an

independent evaluation outside the collaborative IEP process and only sought reimbursement after

unilaterally contacting an independent evaluator.”). Therefore, the court denies the plaintiffs’

request for IEE reimbursement because the parents withdrew their request and may not then re-

raise this argument in this proceeding several years later. 53


53
  The Hearing Officer also found that the plaintiffs withdrew the request for a publicly funded IEE. Decision at 23
(“When the Parents returned the NOREP, they requested a publically [sic] funded IEE, which request they later

                                                        38
                                  b.       Compensatory Education

        Under section 1415 of the IDEA,

        a “district court is authorized to grant ‘such relief as the court determines is
        appropriate,’ including attorneys’ fees, reimbursement for a private educational
        placement, and compensatory education.” A.W.[ v. Jersey City Pub. Sch., 486 F.3d
        791, 802 (3d Cir. 2007) (en banc)] (quoting 20 U.S.C. § 1415(i)(2)(C)(iii)).
        Compensatory education “aim[s] to place disabled children in the same position
        they would have occupied but for the school district’s violations of IDEA,” by
        providing the educational services children should have received in the first
        instance. Reid v. District of Columbia, 401 F.3d 516, 518 (D.C. Cir. 2005). This
        “judicially-created remedy ... has received the imprimatur of this Court,” D.F. v.
        Collingswood Borough Bd. of Educ., 694 F.3d 488, 496 (3d Cir. 2012), and reflects
        the “broad discretion,” Bucks Cnty. Dep’t of Mental Health/Mental Retardation v.
        Pennsylvania, 379 F.3d 61, 67 (3d Cir. 2004), that Congress has granted to the
        courts “to remedy the deprivation of the right to a free appropriate education,”
        Carlisle Area Sch. v. Scott P., 62 F.3d 520, 536 (3d Cir. 1995).

G.L. v. Ligonier Valley Sch. Dist. Auth., 802 F.3d 601, 608 (3d Cir. 2015); see also E.P., 2019 WL

1495692, at *1 (“Parents who disagree with their child’s placement may enroll their child

elsewhere and seek reimbursement, but reimbursement is not required if the school district offered

the student a FAPE.” (citation omitted)).

        Here, as described above, the court finds no error in the Hearing Officer’s decision;

therefore, R.F. was not denied a FAPE and the court “need not consider whether [plaintiffs] are

entitled to tuition reimbursement[.]” Coleman v. Pottstown Sch. Dist., 581 F. App’x 141, 149 (3d

Cir. 2014); see, e.g., E.P., 2019 WL 1495692, at *11 (finding that school district properly deemed

student ineligible for special education and thereby student was ineligible for compensatory

education).




withdrew when they decided to obtain a privately funded IEE.”). However, the Hearing Officer did find the March
2016 RR appropriate and did not conduct an IEE-reimbursement analysis. Id. at 22. While the court finds this argument
waived, it also agrees with the Hearing Officer that the March 2016 RR was appropriately comprehensive.

                                                        39
                                     III.    CONCLUSION

       After reviewing the record, the Hearing Officer’s decision, and the parties’ briefing, the

court concludes that the Hearing Officer did not err in finding that the District provided R.F. with

a FAPE during the challenged years. The Hearing Officer applied the correct legal standard,

properly considered the factual record, and ultimately reached the correct conclusion—that the

District provided R.F. with a FAPE during his third, fourth, and fifth grade years. Therefore, court

denies the plaintiffs’ motion for judgment on the administrative record.

       A separate order follows.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                40
